Citation Nr: 1207254	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-38 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for a cervical spine/shoulder muscle disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly, Counsel





INTRODUCTION

The Veteran served on active duty from March 1984 to April 1984 and from October 26, 2006 to May 4, 2007. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In October 2010, the Board remanded this case.  

As noted in the Board's remand, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In light of the decision in Clemons, the Veteran's claim for service connection for "herniated discs" has been recharacterized as reflected on the cover page of this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).


FINDINGS OF FACT

1.  The Veteran had a cervical spine/shoulder muscle injury which existed prior to his second period of service.

3.  The cervical spine/shoulder muscle injury worsened beyond its natural progression during the second period of service.  



CONCLUSION OF LAW

The criteria for service-connected aggravation of a cervical spine/shoulder muscle disability have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  As the claim is being granted, any defect in the duty to notify and assist is nonprejudicial.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2011).  

VA regulations provide that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2011).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations expressly provide that the term "noted" signifies "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b) (2011).  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

The VA Office of the General Counsel has determined that VA must meet two prongs in rebutting the presumption of soundness.  First, VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder.  Secondly, VA must show by clear and unmistakable evidence that the pre-existing disease or disorder was not aggravated during service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board must follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).

Also pertinent is the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), which summarized the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" pre-existing condition.  38 U.S.C. § 1153 (West 2002).  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322 (2011).

If, however, a pre-existing disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but a veteran may bring a claim for service-connected aggravation of that disorder.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153 (West 2002); see 38 C.F.R. § 3.306 (2011); Jensen, supra., at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  

If the Veteran has a condition that pre-existed military service, the issue becomes whether the disease or injury was aggravated during service.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  The presumption of aggravation can only be rebutted by clear and unmistakable evidence (obvious or manifest).  See 38 C.F.R. § 3.306(b) (2011).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2011); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, there is no entrance examination of record.  Thus, the Veteran is not entitled to the presumption of soundness.  The presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, Veteran or otherwise, has not been examined contemporaneous to entering a period of active service.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  

The Veteran does not assert that a cervical spine/shoulder muscle injury originated during his first period of service in the 1980s.  The service treatment records from the first period service, from March 1984 to April 1984, do not reflect any complaints, findings, treatment, or diagnosis of a cervical spine disability.  As noted, there is no assertion that any current disability is attributable to the first period of service.  Accordingly, service connection for a neck/muscle injury is not established as due to that period of service.  

Rather, the Veteran contends that he had a pre-existing cervical spine disability, which resulted from a June 2005 motor vehicle accident and which had reportedly healed prior to his re-entry into service in October 2006, but was permanently worsened or aggravated by his military service from October 2006 to May 2007 due the strain of basic training (i.e., carrying a heavy rucksack and heavy equipment on a daily basis).  In support of this contention, the Veteran has reported that his private doctor, Dr. Ashrag Sabahat, who treated him with trigger point injections beginning in May 2006, determined that the Veteran was fit for re-entry into service before he re-entered in October 2006.  The Veteran has also reported that Dr. Sabahat treated him while he was on leave in December 2006 due to aggravation of his neck injury.  Similarly, the Veteran has reported that his primary physician, Dr. Anselmo Deasis, who treated him from July 2005 to December 2006, determined that he was fit for re-enlistment prior to his re-entry October 2006.  Further, the Veteran has reported that he received treatment for herniated discs during service from February 2007 to May 2007 at the McWethy Troop Medical Center while stationed at Fort Sam Houston, where he was reportedly diagnosed with a re-injury of the neck.  Finally, the Veteran has indicated that, since separation from service in May 2007, he has continued to have cervical spine symptomatology and has continued to receive VA treatment for his neck and right shoulder pain. 

Prior to the Veteran's second period of service, in June 2005 he was involved in a motor vehicle accident.  Medical records from Strong Memorial Hospital reflect that the Veteran was rear-ended by another car and complained of neck and shoulder pain.  The final diagnosis was cervical strain.  

Medical records of Guthrie/Robert Packer Hospital/Dr. Deasis/Dr. Anton dated in January 2006 show that the Veteran was treated for neck pain, mid thoracic pain, pain radiating to the shoulders and arms, and sometimes pain to the fingers.  It was noted that these complaints began after a motor vehicle accident in June 2005.  A prior magnetic resonance imaging (MRI) showed tiny disc changes at C2-3 and C6-7 with no compression on the spinal cord, which was free.  There was also a tiny disc bulge at T7-8.  Current electromyography (EMG) and nerve conduction reports were normal.  Also, flexion and extension films of the cervical spine did not show any cervical instability.  A physical examination was performed.  Dr. Anton stated that the Veteran was involved in a motor vehicle accident in June 2005.  He developed severe neck pain radiating to the shoulder, arm, and hand, but the Veteran had virtually no neurological findings except missing a  biceps reflex bilaterally.  He cited to the MRI report showing showed a tiny disc rupture at C6-7.  In addition, the MRI showed degenerative spondylosis of C6-7.

Medical records of Dr. Sabahat dated from March to August 2006 showed treatment at the Pain Center for trigger point injections to the right shoulder.  It was noted that the Veteran had been in a motor vehicle accident in June 2005.  The Veteran was at a stop sign in the car when he was rear ended by the car behind him.  The Veteran said that he was diagnosed with vertebral fractures by a local hospital and then went to Strong Memorial Hospital in Rochester where he was told that the initial diagnosis was wrong and that he actually had a couple of disc bulges at multiple levels in the cervical spine.  The Veteran stated that he developed pain at the back of the neck and between his shoulder blades.  A current magnetic resonance imaging (MRI) showed tiny disc bulges at C6-7, at T7, and at T8 which were not compressing anything.  The canal was wide open and the foramina was wide open.  Cervical epidural steroid injections were performed, but they were unsuccessful.  

An April 2011 VA examiner indicated that the Veteran had muscle injury to right side Groups I and IV, which existed prior to service

Accordingly, in view of the foregoing, the Board finds that the Veteran's cervical spine/muscle disorder was a pre-existing condition, as to his second period of active duty.  

As stated above, 38 U.S.C.A. § 1153 contains a presumption of aggravation when it is shown that a pre-existing disorder underwent an increase in disability during service.  

In October 2006, the Veteran entered service.  In November 2006, the Veteran was given a temporary military profile based on knee disability and upper back strain. In a February 1, 2007 report, Dr. Sabahat indicated that the Veteran was seen in the Pain Center.  His history of a motor vehicle accident was noted and the subsequent development of upper back and neck pain.  Dr. Sabahat indicated that in the past, his pain had been successfully managed via trigger point injections.  On this day, the Veteran had one trigger point in the right upper back in the trapezius muscle.  Range of motion of the neck and both shoulders was within normal limits and n weakness of any of the muscle groups in the upper extremities was demonstrated.  Dr. Sabahat stated that the Veteran had jointed the military and was doing very well.  He felt extreme pain in evening and had an appointment with a military physician in a few weeks.  He was given a prescription of Xodol for pain control.  

A March 11, 2007 record noted that the Veteran had a diagnosis of cervicalgia among his current medical problems.  The Veteran was subsequently evaluated for medical problems, including complaints of chronic neck pain.  However, the examiner noted that this complaint was "medically acceptable."  Also, a March 2007 Memorandum noted that the Veteran had been treated for cervicalgia, knee ligament, and herniated disc.  The Veteran's Commanding officer noted that the Veteran would be required to participate in physically demanding activities and his physical abilities, or lack thereof, could directly impact his ability to save other soldiers' lives on the battlefield.  It was recommended that the Veteran's records be evaluated to see if he was unfit for military duty.  

An April 2007 medical board examination revealed that the neck was supple and clinically normal.  The Veteran underwent a medical board proceeding, primarily for knee disability.  At that time, it was noted that the Veteran had chronic neck pain, medically acceptable, which was not incurred during service, but which existed prior to service.  No evaluation was given regarding any inservice aggravation.  The Veteran signed a form stating that he agreed with the medical board findings.  

Post-service, about one week after service separation, the Veteran was treated by Dr. Deasis.  At that time, it was noted that the Veteran still complained of neck pain.

In January 2008, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he had been in a motor vehicle accident in 2000 at which time he injured his neck.  He related that during service, he was on profile several times for his neck and that carrying his rucksack all the time aggravated his neck condition.  Currently, he had constant right neck pain which radiated to the right scapula.  Physical examination revealed positive findings regarding pain, weakness, and fatigue.  X-rays revealed normal findings.  However, the diagnosis was degenerative disc disease even though disc abnormalities were not shown on x-ray.  Further a September 2008 MRI was unremarkable for cervical disability.  An MRI of the shoulders showed bicipital tendinitis.  Thereafter, the Veteran continued to complain of neck and shoulder pain.

A VA examination was conducted in April 2011.  The claims file was reviewed.  At that time, the Veteran indicated that he suffered a whiplash type injury when his car was rear-ended by another vehicle.  At that time, he was reportedly told that he had suffered herniated discs in his neck and he was treated with injections.  He reported that he developed persistent pain in the right upper back and shoulder area and the pain had been treated with trigger point injections.  The Veteran related that the pain had responded to treatment and was completely resolved prior to his entrance into the military in October 2006.  He reported that once he got into basic training, the pain recurred, but he was able to get through basic training.  He was told that an MRI showed cervical disc disease which was the same diagnosis he was given by his physician, while he himself was training to be a medic.  Ultimately, he was discharged due to medical unfitness which he said was due to a variety of issues, including his knee and mental stress.  The examiner noted that a review of the medial board proceedings showed that he was discharged due to medical unfitness of the knee.  The stress reaction and "chronic neck pain" were not medically unacceptable for continued military service.  The examiner further indicated that a review of the available service treatment records did not reveal any specific medical evaluation for neck or upper back pain.  There was no report of any cervical MRI in either in service medical documents or the claims file.  There was a February 2007 x-rays which revealed normal findings.  The history for the radiograph read history of degenerative joint disease of the cervical spine for two years with increasing pain.  The service treatment records also contained a diagnosis of "cervicalgia."  The examiner also reviewed the private medical records and the examiner cited to them, essentially as previously set forth above.  In pertinent part, the car accident was reviewed.  The examiner discussed the post-accident MRI which showed tiny disc changes at C2-3, C6-7 and a later MRI which showed tiny disc bulges at C6-7.  Plain x-rays and nerve conduction studies were normal.  He noted that the Veteran had gone to a pain specialist and was treated first with epidural steroid injections and then with trigger point injection at the right supraspinatus muscle, the right levator scapulae, and the right trapezius.  Thereafter, the Veteran was treated by VA.  A January 2008 x-rays was normal and a September 2008 cervical MRI was also normal.  Physical examinations of the neck and muscles were performed.  

The examiner indicated that the Veteran had muscle injury to right side Groups I and IV, which existed prior to service, but were aggravated during service beyond their natural progression.  The examiner further concluded that there was no evidence of any cervical spine injury which was due to, caused by, or aggravated by military service.  Specifically, the examiner explained that the pain symptoms presented at the time of this examination were clearly those that were treated with trigger point injections in 2006.  By his history, the trigger point injections led to resolution of pain and he was pain-free when he entered service in 2006.  The very physically demanding activities in service would be expected to place heavy demands on the shoulder girdle musculature, and, in the examiner's opinion, these activities did aggravate the prior injury.  The examiner explained that the Veteran's symptoms were very typical of myofascial type pain usually attributed to intramuscular scarring following trauma.  The muscles treated by the trigger point injections in 2006 perform multiple functions, the trapezius muscle stabilizes the head in an upright position and elevates the shoulders, the levator scapulae stabilizes the scapula to allow weight-bearing with the upper extremity, and the supraspinatus elevates the arm above the level of the shoulder.  All of these muscles are actively restrained during military training and with typical military type activities.  The examiner stated that the previous injury would have healed with scarring and the physical demands of the military training not surprisingly caused additional injury to the previously damaged muscle with recurrence of symptoms.  The examiner further said that in the absence of such demanding physical activities, it was likely that the pain would not have returned.  Therefore, it was the examiner's opinion that the pre-existing injury clinically consistent with myofascial pain with trigger points was permanently aggravated by military service beyond the expected normal progression with time.  

However, the examiner stated that there was no objective evidence of clinically significant cervical disc or joint disease in the medical records from just before, during, or within a short time after military service.  The clinical record clearly showed that the pain presented by the Veteran as having been aggravated by service was the myofascial pain.  Two cervical MRIs performed within 6 months of the acute injury showed no clinically significant degenerative disc or joint disease.  Plain films before and  during service showed no identifiable degenerative cervical disease or joint disease.  The examiner could not find evidence that degenerative cervical disease or joint disease was objectively confirmed or treated while in service.  The sole reference to any neck symptoms was the notation of "cervicalgia" which is a medical term for neck pain.  The medical board also indicated neck pain rather than degenerative disc disease.  Examination after service by both plain films and cervical MRI within 12-18 months of completion of military service continued to show no objective evidence of cervical disc disease.  The current clinical examination was consistent with myofascial pain.  The examiner stated that there was no evidence of treatment of cervical disc disease in service or that it was in anyway responsible for the Veteran's inability to complete his training.  In the examiner's opinion, the entirety of the Veteran's symptoms following the motor vehicle accident were more likely than not soft tissue in origin with no underlying cervical spine injury later aggravated in service.  

The evidence demonstrates that the preexisting muscle injury to right side Groups I and IV as well as the preexisting scarring with residual myofascial pain due to that injury were permanently aggravated by military service beyond the expected normal progression with time.  The VA examiner concluded that this was the case.  While the VA examiner determined that there was no objective evidence of clinically significant cervical disc or joint disease in the medical records from just before, during, or within a short time after military service, the Board notes that the pre-service MRI showed tiny disc changes at C2-3, C6-7 and a later MRI which showed tiny disc bulges at C6-7.  Thus, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran and this is considered to be part of his service-connected disability which existed prior to service and was aggravated by service.  The claim for service connection for a cervical spine/shoulder muscle injury, based upon in-service aggravation, is granted.  See 38 C.F.R. § 3.102 (2011).


ORDER

Service connection for a cervical spine/shoulder muscle injury is granted.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


